Citation Nr: 1308318	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  11-05 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for facial fracture residuals.

3.  Entitlement to service connection for ischemic heart disease.

4.  Entitlement to an effective date prior to June 14, 2011 for a grant of service connection for residuals of a traumatic brain injury.

5.  Entitlement to an effective date prior to June 14, 2011, for a grant of service connection for gastroesophageal reflux disease.

6.  Entitlement to an effective date prior to June 14, 2011, for a grant of service connection for tinnitus.

7.  What evaluation is warranted for residuals of a traumatic brain injury from June 14, 2011?

8.  What evaluation is warranted for residuals of gastroesophageal reflux disease from June 14, 2011?      

9.  What evaluation is warranted for tinnitus from June 14, 2011?      

10.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder from prior to June 8, 2010. 

11.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder since February 9, 2011.

12.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders   


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2010 rating decision of the VA Regional Office (RO) in Buffalo, New York that reclassified the appellant's service-connected schizophrenia as posttraumatic stress disorder, and assigned the psychiatric disability a 50 percent rating.  The Veteran appealed for a higher disability evaluation.  

In a rating action dated in September 2011, the 50 percent disability evaluation for PTSD was increased to 70 percent, effective from June 8, 2010.  

In an August 2011 decision, the Board denied entitlement to a rating in excess of 50 percent for posttraumatic stress disorder prior to June 8, 2010.  The Board granted entitlement to a rating in excess of 70 percent for posttraumatic stress disorder between June 9, 2010 and February 8, 2011.  The issues of entitlement to a rating in excess of 70 percent for posttraumatic stress disorder since February 9, 2011, and entitlement to a total rating based on unemployability due to service-connected disability were remanded for further development. 

The appellant, in pertinent part, appealed the denial of entitlement to a rating in excess of 50 percent for posttraumatic stress disorder prior to June 8, 2010, to the United States Court of Appeals for Veterans Claims (Court).  In a May 2012 Joint Motion for Remand, the parties requested that the Court vacate that portion of the Board's decision that denied that claim.  The joint motion for remand noted that the remanded claims were still in appellate status and were not subject of the parties' joint motion.

In a May 2012 Order, the Court vacated the Board's August 2011 decision which denied entitlement to a rating in excess of 50 percent for posttraumatic stress disorder prior to June 8, 2010 and remanded the matter for further consideration and instructions consistent with the May 2012 Joint Motion for Partial Remand.  

The record reflects that service connection for tinnitus was granted by rating action dated in June 2012.  The June 2012 rating decision denied entitlement to service connection for bilateral hearing loss, residuals of facial fractures, and ischemic heart disease.  

In an August 2012 rating decision entitlement to service connection for gastroesophageal disease and traumatic brain injury was granted.  In September 2012, the Veteran filed notices of disagreement regarding both the effective date and rating assigned for tinnitus, residuals of traumatic brain injury and gastroesophageal reflux disease; as well as the denials of entitlement to service connection for bilateral hearing loss, facial fracture residuals, and ischemic heart disease.  

The issues listed on the title page are addressed in the REMAND below and remanded to the RO for additional action. 


REMAND

In the May 2011 Joint Motion for Partial Remand, the parties agreed that a remand was warranted because the Board did not provide an adequate statement of reasons and bases for its decision denying entitlement to an evaluation in excess of 50 percent prior to June 8, 2010.  It was noted that in an August 2010 rating decision the appellant was granted a 50 percent on the basis of recent VA outpatient records, with an effective date based on the date of receipt of the Veteran's formal claim for an increased evaluation received which was found to be April 27, 2010.  The parties found that the Board's analysis was inadequate because it did not consider whether VA treatment records dated in February 2010 constituted an informal claim for an increased evaluation for PTSD pursuant to 38 C.F.R. § 3.357 (2012).  

It was also determined that the Board's statement of reasons and bases was inadequate because did not properly consider whether the Veteran was entitled to an effective date up to one year prior to the date of the informal claim in accord with 38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2012) and its implementing regulation, 38 C.F.R. § 3.400(o)(2) (2012).  

In the Brief of the Appellant the one of the primary contentions presented was that the Board was remiss in its duty to assist the Veteran because treatment records prior to 2012 that he identified were not obtained.  In the regard, the Board observes that in correspondence dated in and received in June 2011, the Veteran indicated that he had private doctors.  As such, the Veteran will be requested to provide authorization to request records pertaining to any private treatment he might have had for psychiatric disability, including PTSD, dating from February 2009.  

The Veteran stated in his April 2010 claim that he was being treated at the Erie, Pennsylvania VA Medical Center.  VA outpatient records received from that facility dating from February 2010 indicate that he reported for an "intake" examination for psychiatric symptomatology.  An "intake examination" usually signifies the commencement of treatment.  However, the Board will request VA treatment records dating from February 2009 to determine if the Veteran had any earlier prior pertinent treatment at Erie VA.  

Further, of record is a July 2011 award letter from the Social Security Administration indicating that the Veteran was awarded disability benefits effective May 2011.  However, the record does not contain any documentation on which the decision was based.  The Court has held that Social Security records may be relevant to an issue at hand, and VA has a duty to acquire a copy of the decision granting Social Security benefits and the supporting medical documents on which the decision was based.  Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992).  Accordingly, this information must be requested from the Social Security Administration and associated with the claims folder.

Finally, the Veteran has filed a timely notice of disagreement as to the effective dates and ratings assigned for tinnitus, residuals of a traumatic brain injury, and gastroesophageal reflux disease; as well as the denials of entitlement to service connection for bilateral hearing loss, facial fracture residuals, and ischemic heart disease.  He has not been provided a statement of the case in furtherance of these appeals.  A remand is thus required for the RO to issue a statement of the case as to those matters.  Manlincon v. West, 12 Vet.App. 238, 240-21 (1999).

In light of the foregoing the issues of entitlement to a rating in excess of 70 percent for posttraumatic stress disorder since February 9, 2011; and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are deferred.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case to the Veteran addressing the issues of entitlement to service connection for a bilateral hearing loss, facial fracture residuals, and ischemic heart disease; entitlement to an effective date prior to June 14, 2011, for the grants of service connection for tinnitus, residuals of a traumatic brain injury, and gastroesophageal reflux disease; and what evaluations are warranted for tinnitus, residuals of a traumatic brain injury, and gastroesophageal reflux disease since June 14, 2011.  The Veteran is hereby advised that the Board will not exercise appellate jurisdiction over these issues in the absence of a timely substantive appeal.  

2.  Contact the Social Security Administration and obtain a copy of any decision in the Veteran's case as well as the medical documentation relied upon for the award of disability benefits in March 2011.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Contact the Veteran by letter and request that he provide authorization identifying the names and addresses of all providers, to include any within the VA system, who treated him for posttraumatic stress disorder from February 2009.  After securing the necessary releases, the RO must request this information and associate it with the claims folder.

4.  Request all VA outpatient records dating from February 2009 through January 2010 from the Erie, Pennsylvania VA Medical Center and associate with the claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

5.  After taking any further development deemed appropriate, readjudicate the issues of entitlement to a rating in excess of 50 percent for posttraumatic stress disorder from prior to June 8, 2010; entitlement to a rating in excess of 70 percent for posttraumatic stress disorder since February 9, 2011; and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  In so doing, the RO must specifically address whether the appellant's presentation to the Erie VA Medical Center constituted an informal claim for an increased rating.  If any benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


